Citation Nr: 0709722	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran's service with the New Mexico Army 
National Guard (NMANG) during a February 1980 riot at the New 
Mexico State Penitentiary in Santa Fe may be considered 
active duty service for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty with the 
regular Army from March 1974 to March 1976.  He subsequently 
served with the NMANG until April 2000.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In February 2004 and September 2004, the Board 
remanded this matter for additional notice and development.


FINDING OF FACT

The veteran was not on federal service at the time of his 
service with the NMANG during the February 1980 riot at the 
New Mexico State Penitentiary in Santa Fe.


CONCLUSION OF LAW

The veteran's service with the NMANG during the February 1980 
riot at the New Mexico State Penitentiary may not be 
recognized as active duty service qualifying for VA 
compensation benefits.  38 U.S.C.A. §§ 101, 106 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.7(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on application of 
governing regulations to determine his duty status during the 
critical time period.  Notably, in this appeal the veteran is 
represented by his attorney who should be well aware of the 
governing legal criteria (including case law).

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background

In May 2002, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  He 
asserted that the stressor event resulting in his alleged 
PTSD was witnessing terrible events associated with a riot at 
the New Mexico State Penitentiary in Santa Fe in February 
1980 while on duty with the New Mexico National Guard.  
Because qualifying service is a threshold matter, whether 
February 1980 service was qualifying service for VA 
compensation benefits is the issue that was addressed by the 
RO, and before the Board.

The critical facts in this case are straightforward, and are 
not in dispute.  A DA Form 2339 dated in January 2000 shows 
that between July 1976 and April 1980 the veteran had 
inactive service in the NMANG, and had no active federal 
service.  NGB Form 22 shows that from March 1976 through 
April 2000 the veteran served with the NMANG.  Apparently, in 
February 1980 the veteran, along with his unit, was called to 
active service by the New Mexico governor to assist in 
quelling a riot at the New Mexico State Penitentiary

III.  Governing Law and Analysis

To have basic eligibility for veterans benefits based on a 
period of duty as a member of a state Army National Guard, a 
National Guardsman must have been ordered into Federal 
service by the President of the United States, see 10 
U.S.C.§ 12401, or must have performed "full time duty" 
under the provisions of    32 U.S.C. §§ 316, 502, 503, 504, 
or 505.  See 38 U.S.C.A. § 101(21), (22)(C); Allen v. 
Nicholson, No.04-449 (U.S. Vet. App. Mar. 16, 2007)(Key v. 
Nicholson, No. 04-1304).  

In the instant case, there is no dispute that any service by 
the veteran as a member of the NMANG quelling the New Mexico 
State Penitentiary riot in February 1980 was not active or 
inactive duty for training (ACDUTRA or INACDUTRA), and was 
not upon being ordered into Federal service by the President 
of the United States.  It has been certified by the Service 
Department that the veteran had no Federal service in 
February 1980; furthermore, the veteran and his attorney do 
not dispute that the call-up of the NMANG to active duty to 
quell the New Mexico State Penitentiary riot in February 1980 
was by the governor of New Mexico.  

As any service by the veteran as a member of the NMANG during 
the riot in February 1980 was neither active duty for 
training nor by order of the President of the United States, 
he was then serving as a member of a state militia, and not 
in federal military service.  Accordingly, VA benefits based 
on NMANG service quelling the New Mexico State Penitentiary 
riot in February 1980 are not warranted as a matter of law.  
See Allen and Key v. Nicholson, Nos. 04-449, 04-1304 (U.S. 
Vet. App. Mar. !6, 2007); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).





ORDER

The appeal to establish the veteran's service with the NMANG 
during the February 1980 riot at the New Mexico State 
Penitentiary as qualifying service for VA compensation 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


